Thomas, J.
For the real estate of the corporation situated in the town, and for machinery employed in manufactures there, the plaintiffs were liable to be taxed in Pawtucket. Their personal estate is assessed in the tax upon the shares of the company. Rev. Sts. c. 7, §§ 7, 9,10. Salem Iron Co. v. Danvers, 10 Mass. 514. Boston & Sandwich Glass Co. v. Boston, 4 Met. 181. Worcester Mutual Fire Ins. Co. v. Worcester, 7 Cush. 600.
The only question in the case arises from the fact that the plaintiffs, by the clerk of the corporation, sent in to the assessors a statement of the property for which they were taxable, as follows : Real estate, including machinery, $300,000; goods and chattels in market on hand, $432,000; bills receivable, $22,500; cash, $2,456 ; stock in gas company, $2,000.
The defendants contend that the plaintiffs are by this paper estopped to deny the validity of the tax.
The answer is twofold. First, the assessors did not adopt the list for their valuation. They tax for real estate, $200,000 ; *278machinery and fixtures, $100,000; stock in trade, $400,000; stock in gas company, $2,000.
Secondly. It appears that the assessors knew of the existence of the corporation, for they taxed the only stockholder residing in Pawtucket, for stock in the corporation, to the amount of $50,000. The existence of the corporation being known, it was perfectly plain, under the statutes, for what the plaintiffs were liable to be taxed, to wit, for the real estate and machinery.
And there is no legal or equitable reason why the plaintiffs should not recover back the amount paid on stock in trade and the stock in the gas company. Judgment accordingly.